Title: To Benjamin Franklin from Le Couteulx & Cie., 3 July 1784
From: Le Couteulx & Cie.
To: Franklin, Benjamin



Sir,
Paris July 3 de 1784.

In Answer to the Letter you favoured us with yesterday, we will say, that the Ship arrived at Nantes from Virginia with Tobacco is sent to our order by Mr. Morris as Part of Funds which he was to have made to us for Amount of 300,000 l.t. which we have paid a Month Ago for Acct. of the United States, having remain’d with Pleasure in Advance to testify our Zeal for the American Government. As to giving the farmers, the Preference for the Purchase of that Tobacco, that Step has been already done by us, thro’ our Friend M. Le Normand Receiver of Finances, and we have been offered only 45 l.t. we, then

thought proper to advise them of the Prices at L’orient of 50 l.t. & at Dunkerque of 60 to 70 l.t. but they did not chuse to pay more than 47 l.t. & in Consequence thereof we sold it immediately to the House of Berard at L’Orient at the Price of 50 l.t. with an Intent, We believe of sending it out of the Kingdom. We suppose that Part of the Cargo is already sold again by Sd. Gentleman, however, if you desire it, & the Farmers should be willing to treat at a regular Price, We shall engage Mr. Berard to prefer them for whatever is still existing.
We remain with great Esteem, Sir, Your most obedt. hble. Servts.

(signed) Le Couteulx & Co.


P.S.. You know without doubt that the Crop has been very scarce in America & that the Price of Tobacco has increased very much.—

M. Benjn. Franklin. Passy


